MEMORANDUM**
Idaho state prisoner Raymond A. Roles appeals the district court’s denial of his 28 U.S.C. § 2254 petition challenging his jury trial conviction for rape, kidnaping, aggravated assault and forcible sexual penetration. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Roles contends that his trial counsel was constitutionally ineffective for failing to call various witnesses, for calling a particular witness and for failing to object to various pieces of evidence, particular testimony, and the conduct of the prosecutor. Many of Roles’ allegations are simply not supported by the record. Those allegations that are supported by the record are tactical decisions that fall well within the wide range of reasonably competent conduct. See Strickland v. Washington, 466 U.S. 668, 688-89, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Accordingly, the district court properly found that the state court’s decision was not contrary to or an unreasonable application of clearly established federal law as determined by the United States Supreme Court. See 28 U.S.C. § 2254(d).
To the extent Roles raises other contentions not certified on appeal, we construe his contentions as a motion to expand the certificate of appealability and deny the motion. See 9th Cir R. 22 — 1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.